DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/7/2022 has been entered.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-27, 29-32, 34-42 are rejected under 35 U.S.C. 103 as being unpatentable over Little, Studio Botanica NPL, “DIY Herbal Honey recipes” (Published online before 2013) in view of Williams Sonoma, “Weekend Project: Flavored Honey”, “published online before 2013), IOP Conference Series, “Effect of different pretreatments on dried chili (Capsicum annum L.), 2018, and Platt, Jr. et al. (USPN 4,472,450), previously made of record by Applicant.
Regarding amended and new Claims 41 and 42, and amended Claims 22-27, 29-32, 34-40, Little teaches an infused honey composition consisting of liquid honey and various flavorings including cayenne or chili (Page 2, photo of cayenne honey, and teaches a jar filled with honey, water as an optional ingredient and therefore meeting the limitation of the infusing agent comprising water and has a moisture content of at least 95%, and the flavoring desired, such as honey infused with hot peppers (Pages 3-4, consult website for full text). In addition, Williams Sonoma teaches flavored honey made with a variety of fresh herbs, flowers, spices and citrus (Page 3) and teaches of using sliced fresh chilis in honey to add heat to the honey (Page 3). Both Little and Williams Sonoma teaches adding some components to a jar and filling up with honey and there is no measurement needed (Little, Page 4). Both references teach where only one infusing agent is required, and therefore teach the compositions consisting essentially of or consisting of honey and the infusing agent of fresh chilis. While the prior art does not specifically teach 50.1-99.9%, or 66.5-99.9%, or 91-99% by weight liquid honey and from 0.1-49.9%, 0.1% to 32.5%, or from 0.1 to 9% by weight infusing agent, it is clear from the disclosure and photos of the prior art that the jars are filled with honey and a small amount of an infusing agent, or teach adding a few slices of fresh chilis. Therefore, the prior art teaches or renders obvious a vast majority of honey with a small amount of infusing agent, as claimed. In addition, since the prior art teaches adding chili for some heat in the infused honey, it would have been well within the skill of one of ordinary skill in the art to add a desired amount of fresh chili peppers to arrive at an infused honey having the desired level of heat. 
In addition, attention is invited to In re Levin, 84 USPQ 232 and the cases cited therein, which are considered in point in fact situation of the instant case.  At page 234, the Court stated as follows:
This court has taken the position that new recipes or formulas for cooking food which involve the addition or elimination of common ingredients, or for treating them in ways which differ from the former practice, do not amount to invention, merely because it is not disclosed that, in the constantly developing art of preparing food, no one else ever did the particular thing upon which the applicant asserts his right to a patent.  In all such cases, there is nothing patentable unless the applicant by a proper showing further establishes a coaction or cooperative relationship between the selected ingredients which produces a new, unexpected and useful function.  In re Benjamin D. White, 17 C.C.P.A. (Patents) 956, 39 F.2d 974, 5 USPQ 267; In re Mason et al., 33 C.C.P.A. (Patents) 1144, 156 F.2d 189, 70 USPQ 221.
In the instant case, since the cited prior art teach a vast majority of honey and a minor amount of fresh chilis as the infusing agent that is added to impart heat, it would have been obvious to one of ordinary skill in the art to optimize the concentrations of the different components in order to maximize the functional and sensorial contributions of each of the components, depending on the desired food product formulation.  Such an optimization would be the result of routine experimentation for one of ordinary skill in the art, absent any evidence to the contrary. In light of the teachings of the prior art, one of ordinary skill in the art would not have expected that the exact ranges of honey and infusing agent as claimed would constitute a patentable distinction over the prior art.
Fresh chili peppers are understood to have a moisture content of at least 30% by weight in light of the evidentiary reference of IOP Conference series, which teaches that fresh chili peppers, which are from genus Capsicum (Page 2), have a moisture content from 80-90% (w/w) (Page 3) and average initial moisture contents of the fresh chilli were 75-83% (Page 4). The disclosed moisture content ranges meet the claimed ranges for moisture content of the infusing agent, including the claimed moisture contents for the infusing agent of at least 50%, at least 85%. The teaching of fresh chilli also meets the limitation of the infusing agent comprising an uncooked extract or juice from a plant as well as a fresh, not from concentrate juice, as fresh chilli would be reasonably expected to comprise water, in light of the moisture content, and some amount of chilli juice. It is noted that Little teaches adding the infusing agent to honey and storing it, with no heat required and also teaches that the herbs or fruits can be left in the jar as desired (Page 4).
The prior art fails to teach the infused honey composition having a final moisture content from 15-24% or a water activity as claimed. It is noted that Little teaches adding the infusing agent to honey and storing it, with no heat required and also teaches that the herbs or fruits can be left in the jar as desired (Page 4).
Platt teaches that the actual water content of a particular honey will vary from a minimum of about 15% up to a maximum of 30% or greater (Column 1, lines 15-20). Since Platt teaches water contents in line with what Applicant has disclosed, one of ordinary skill in the art would have reasonably expected the water activity would also be comparable. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the honey to have had a final moisture content or a moisture content within the range claimed, in light of the teachings of Platt and the well-known water content of honey, and because the prior art teaches no heating required to prepare the infused honey.  In addition, since the fresh chilis have a known moisture content in the range of 70-90%, and honey has a moisture content in the range of 15-30%, the cited prior art is also deemed to teach where the infusing agent has a moisture content greater than the moisture content of the liquid honey, as claimed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Herbal Honeys NPL teaches of infusing various fresh herbs in honey and teaches cutting fresh herbs to fill a jar, filling jar with honey and cap jar and let it sit for 6 weeks, where the infused honey can be strained or the herb can be eaten as well (Pages 1-2).

Response to Arguments
The 112 rejection previously set forth has been withdrawn in light of Applicant’s cancellation of Claim 28. The previously set forth prior art rejections have been withdrawn and new prior art rejections have been set forth in light of Applicant’s claim amendments. Therefore, Applicant’s arguments with respect to the pending and new claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA A WATTS whose telephone number is (571)270-7368. The examiner can normally be reached Monday-Friday. 9am-3pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNA A. WATTS
Primary Examiner
Art Unit 1791



/JENNA A WATTS/Primary Examiner, Art Unit 1791                                                                                                                                                                                                        10/13/2022